Citation Nr: 1809704	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-24 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held in September 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied reopening the Veteran's claim for service connection for a back disability in a June 2009 rating decision; the Veteran did not submit new and material evidence within one year of that decision or submit a timely notice of disagreement.

2. The June 2009 rating decision is final.

3. Since June 2009, the Veteran has submitted new and material evidence in support of his claim for service connection for a back disability.


CONCLUSIONS OF LAW

1. The June 2009 rating decision that declined to reopen the claim for service connection for a back disability is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2. New and material evidence having been received, the claim for service connection for a back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a January 1989 rating decision, the RO denied the Veteran's claim for service connection for a back disability, finding that scoliosis existed prior to service and there was no evidence of permanent aggravation.  In June 2009, the RO denied the Veteran's petition to reopen his claim for service connection for a back disability as he had not presented new and material evidence in support of his claim.  Since June 2009, the Veteran has presented evidence of a new back diagnosis and a statement alleging injury during service.  Accordingly, the Board finds that new and material evidence has been submitted and that the claim must be reopened for consideration on the merits.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened and to this extent, the appeal is granted.



REMAND

The Veteran seeks service connection for a back disability.  He contends that his scoliosis, which was noted on the October 1987 entrance examination, was aggravated by service.  Specifically, in and August and September 2012 statements, he argues that he fell during service and landed on a concrete pipe, which caused a worsening of his scoliosis.  In a November 2013 statement, he indicated that the fall during service caused a bulging disc.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004). 

If a preexisting disorder is noted upon entry into service, such as in this case, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994).  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen, 19 F.3d 1413 at 1417.  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 234 (2012); 38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

In July 1988, the Medical Evaluation Board (MEB) Proceedings found that the Veteran had idiopathic scoliosis, moderate, that existed prior to service and which was permanently aggravated by service.  The MEB report also shows mechanical low back pain secondary to scoliosis, which did not pre-exist service and which was permanently aggravated by service.  The actual medical report associated with these proceedings indicates that the Veteran had chronic low back pain, probably associated with scoliosis.  The provider indicated that "[i]t is unlikely that his symptoms will improve at his present duty assignment, although with decreased physical requirements, such as in a more sedentary occupation or in a civilian occupation, it is likely that his symptoms will be significantly improved.  Due to the fact that his scoliosis is less than 45 degrees, it is also unlikely that he shall have progression of his curves since he is skeletally mature."

The August 1988 Physical Evaluation Board (PEB) report shows that the formal finding was that the Veteran's scoliosis existed prior to service and was not aggravated by service.  The PEB made this determination after reviewing the evidence and interviewing the Veteran.

A VA examination was conducted in November 2012; however, the examiner did not address the contradictory findings in the MEB and PEB reports; therefore, the opinion is inadequate for rating purposes.  Given the contradictory reports regarding aggravation of the Veteran's scoliosis during service, the Board finds that a remand is required to obtain an opinion from a VA examiner on this matter, to include an opinion addressing whether the Veteran's herniated disc and any other noted back disability is related to service or to his scoliosis. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA spine examination with a qualified physician.  The physician should be provided access to the claims file and a copy of this remand and he or she should indicate review of these items in the examination report.  All necessary testing must be accomplished.

The examiner is requested to provide an opinion as to the following questions:

(a) Is the Veteran's scoliosis developmental or congenital in nature?  If so, is the proper classification of the scoliosis a disease process, or a defect or abnormality?

(b) If the proper classification of the Veteran's scoliosis is a defect or abnormality of congenital, developmental, familial, or hereditary origin, is it at least as likely as not (50 percent or greater probability) that there is any superimposed disease or injury in connection with the congenital defect, and if so, whether it is at least as likely as not (50 percent or greater probability) that any identified superimposed disease or injury is related to active service.  Please address whether the degenerative disc disease constitutes such a superimposed injury.

(c) If the proper classification of the Veteran's scoliosis is a disease process, is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing scoliosis was aggravated (increased in severity) during his active military service?  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.) 

 If so, is there clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability?

The examiner must consider the Veteran's lay statements, service treatment records, and the findings of the MEB and PEB reports.

(d) For any disability of the spine other than scoliosis, is it at least as likely as not (50 percent or greater probability) that the disability is related to service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


